Citation Nr: 1509628	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cause of death (COD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  The Veteran died in December 2005.  The appellant seeks benefits as his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the COD issue in May 2014 for additional development.

In July 2010, the appellant testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran died in December 2005.  The cause of death was hepatocellular carcinoma.

2.  During the Veteran's lifetime, service connection was not established for Hepatitis C or hepatocellular carcinoma.  

3.  A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.

CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through a March 2006 letter, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim.  The pertinent evidence of record includes the appellant's and Veteran's statements and private treatment records.  At this juncture, the Board notes that this is a rebuilt claims folder.  As such, some information that was initially associated with the claims folder is no longer available.  Unfortunately, the Veteran's service treatment records (STRs) are incomplete.  While some of the Veteran's STRs have been associated with the claims file, the potential repositories for the Veteran's STRs no longer have any further documentation of the STRs.  As such, in cases where a veteran's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The heightened duty to assist in developing pertinent facts where service records are presumed destroyed includes the obligation to search for alternative records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  The Board finds VA has exhausted all reasonable efforts to assist the appellant in this appeal.

As noted above, the appellant also was afforded a hearing before the undersigned Acting VLJ during which she presented oral argument in support of her cause of death claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)(2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Acting VLJ fully explained the issue on appeal during the hearing and specifically discussed the cause of death issue, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a disability incurred or aggravated in service that caused or contributed substantially or materially to cause the Veteran's death.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the criteria necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the appellant's behalf.

Merits 

The Board notes that the appellant filed a claim for the Veteran's cause of death in March 2006.  This claim was denied in a March 2008 rating decision on the basis that the disability that caused the Veteran's death neither occurred in active service nor was caused by active service, and the appellant has perfected an appeal as to this issue.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014).

The Veteran died in December 2005.  His Certificate of Death lists the cause of death as due to hepatocellular carcinoma.  

At the time of the Veteran's death, service connection was only in effect for posttraumatic stress disorder (PTSD).  However, there is no competent evidence showing a causal connection, or showing a service-connected disability caused or was a material factor in the production of the Veteran's death.  
The Board notes that the Veteran's personnel records indicate service in the Republic of Vietnam.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain disorders: however, hepatocellular carcinoma is not listed among the diseases associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although the appellant contends that the Veteran's Hepatitis C caused his death by causing his hepatocellular carcinoma, the competent and probative evidence of record is absent of any findings that the Veteran's Hepatitis C was caused by his service.  Further, the evidence is absent of any finding that the Veteran's hepatocellular carcinoma was caused or aggravated by a service-connected disability.  

In May 2011 a VA examiner reviewed the Veteran's medical history in order to give an opinion about the Veteran's Hepatitis C and if the subsequent hepatocellular carcinoma was related to his service.  The examiner noted that the Veteran's records showed no history of blood transfusion, risky sexual behavior, or tattoos.  In conclusion, the examiner opined that it was "not possible to be certain about the events that may have occurred while in-service predisposing him to Hepatitis C."  He did opine, however, that based on the evidence of record it was less likely than not that the Veteran's Hepatitis C was the result of his military service, as his records were absent of likely causatory factors such as intravenous drug use, risky sexual behavior, or blood transfusion.  However, the Board notes that this opinion was speculative and the examiner did not comment as to whether the Veteran's hepatocellular carcinoma had been caused or worsened by his service-connected PTSD.  Therefore, in May 2014, due to the complexities of the medical issues involved, the Board remanded the COD issue to obtain a medical opinion addressing whether the Veteran's Hepatitis C was caused by any in-service blood exposure, and whether his Hepatitis C or hepatocellular carcinoma were caused or aggravated by his service connected PTSD.  

In July 2014 a VA examiner reviewed the Veteran's claims file, which included private treatment records from Drs. S. and O, and concluded that it was less likely than not that the Veteran's Hepatitis C was caused by any in-service blood exposure, as a review of the Veteran's medical records revealed that the Veteran had denied any blood exposures during his tour of duty in Vietnam.  It was also noted he had denied any history of risky sexual behavior.  Further, the examiner found that it was less likely than not that the Veteran's PTSD caused or aggravated his Hepatitis C or hepatocellular carcinoma.  The examiner cited various literature in reference to his conclusions, which supported his finding that "[t]he combination of life threatening illness and hospitalization in an ICU setting can exacerbate or even cause PTSD, but not the other way around."  He noted that there was no scientifically based medical literature or biological basis to support a causal relationship or permanent worsening of hepatocellular carcinoma by PTSD or another anxiety disorder.  

The July 2014 VA opinion was based upon thorough review of the record and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that the appellant submitted two positive opinions which she has indicated are evidence that the Veteran's Hepatitis C was caused by his service, and that his hepatocellular carcinoma was caused by or related to his Hepatitis C.  The appellant submitted a positive opinion by Dr. O. from July 2010, in which Dr. O. stated that the Veteran's death was as likely as not related to his contracting Hepatitis C "and exposure to Agent Orange" while in-service.  Dr. O. went on to explain because this was a commonly acquired disease in Vietnam, the Veteran have acquired both Hepatitis C and hepatocellular carcinoma while in-service.  Dr. O. also referred the appellant to Dr. S., who treated the Veteran during his lifetime for his liver disabilities.  The appellant then submitted an opinion from Dr. S., in which she stated that she treated the Veteran between 2004 and 2005, and noted that one of the risk factors for the Veteran's Hepatitis C was his service in Vietnam.  She further noted that "it is certainly possible that the Hepatitis C and thus cirrhosis and hepatocellular carcinoma originated from [the Veteran's] service in Vietnam."  

In addition to these two positive opinions submitted by the appellant, the Board notes that during treatment in August 2005 at the Grand Rapids VAMC the examining medical professional reported that "[a]lthough it is impossible to pinpoint the exact source of Hep C in this patiet (sic), it is possible that he contracted this while he was in the service."  

The issue for the appellant's COD claim is whether it is as likely as not that the Veteran's service was the cause of his Hepatitis C, which thereby caused his hepatocellular carcinoma.  With regard to that issue, the evidence in the claims folder contains favorable and unfavorable medical evidence and opinions.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the July 2014 VA opinion of record was thorough, supported by an explanation, based on a review of the claims folder, and supported by the evidence of record, including medical treatise evidence.  Conversely, both the private opinions offered by Drs. S. and O. and the August 2005 VAMC report, offered little or no rationale for their conclusions.  Stating, in essence, that the Veteran's Hepatitis C was likely caused by service, and offering no rationale as to why or how it was thought to have been caused by service.  Although Dr. O. attempted to provide a rationale, his statement that Hepatitis was a commonly acquired disease in Vietnam is not supported by any medical or scientific source and does not specifically address how the Veteran could have acquired the disease.  As such, the Board finds that the unfavorable VA opinion outweighs the favorable private opinions because it provides a more distinct analysis into why Hepatitis C was not caused by or related to the Veteran's service.  In short, there is a stronger clinical basis for its conclusions.  

The Board further acknowledges that in his opinion Dr. O. suggested that the Veteran's Hepatitis C. or hepatocellular carcinoma could have been caused by the Veteran's exposure to Agent Orange while in Vietnam.  This statement is found to be of no probative weight as it is vague and inconclusive as to a direct etiological to Agent Orange exposure and is not supported by any specific medical or scientific reference.  As addressed above, the Board finds that Hepatitis C and hepatocellular carcinoma are not diseases presumed to be associated with Agent Orange exposure under 38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disabilities or for cause of death are not warranted.  

The Board has also considered the appellant's statements asserting a nexus between the Veteran's Hepatitis C diagnosis and service, and notes that with regard to lay evidence of a relationship between a veteran's diagnosis of certain disabilities and their service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  The appellant is competent to report purported symptoms that the Veteran suffered as she observed them and the date of onset of his Hepatitis C after service.  However, the Board finds the appellant's lay statements with regard to the existence of a relationship between the Veteran's disabilities and his service are less persuasive than the post-service VA medical opinions of record that provide concise medical explanations with a discussion of medical treatise evidence on the question of etiology.  The appellant has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves a diagnosis of Hepatitis C.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  The Board finds that July 2014 VA opinion to be persuasive.

The preponderance of the evidence reflects that hepatocellular carcinoma was the cause of the Veteran's death, and that it was not related to the Veteran's service.  No other service-connected disabilities are shown to have contributed in a substantial way to the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


